The decree appealed from will be affirmed, for the reasons stated in the opinion filed in the court below by Vice-Chancellor Church.
No. 14 —
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, McGLENNON, KAYS, HETFIELD, JJ. 11.
For reversal — PARKER, MINTURN, VAN BUSKIRK, JJ. 3. *Page 455 
No. 15 —
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 12.
For reversal — PARKER, MINTURN, JJ. 2.